NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 12 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NATASHA SHPAK; et al.,                          No.    16-56323

                Plaintiffs-Appellees,           D.C. No.
                                                5:16-cv-01687-MWF-KK
 v.

MALCOLM CURTIS and JUDITH
CURTIS,                                         ORDER*

                Defendants-Appellants,

and

BELZONA SYSTEMS OF CALIFORNIA,
INC.; et al.,

                Defendants.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                           Submitted February 8, 2018**
                              Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: GRABER and HURWITZ, Circuit Judges, and MARBLEY, *** District
Judge.

      This is an appeal from the district court’s rejection of a “notice of removal,”

which sought to “remove” an action pending in the United States District Court for

the Eastern District of New York to the Central District of California. The notice,

however denominated, was in substance a motion to transfer venue under 28 U.S.C.

§ 1404(a), and the district court’s order thus effectively was a denial of the requested

transfer. That order was not a final judgment under 28 U.S.C. § 1291. See Pac. Car

& Foundry Co. v. Pence, 403 F.2d 949, 951 (9th Cir. 1968) (“[O]rders respecting

venue entered under § 1404(a) and § 1406(a) are interlocutory in nature and are not

appealable prior to final judgment.”). We therefore dismiss the appeal for want of

jurisdiction. This order shall constitute the mandate of this court.




      ***
            The Honorable Algenon L. Marbley, United States District Judge for
the Southern District of Ohio, sitting by designation.

                                           2